d                    NE             NE



                                    ArJwl-xN     11. TsDIAs
PRICE DANIEL
ATTORNEY
       GENERAL

                              June 12, 19.81


  Hon. Albert   L. Barticy,   Jr.          Opialon     No. V-1187
  Colmty Attomcy
  Fan&n County                             Re:      Fees of dclimqwat tax attor-
  Bonbam. Texas                                     neys when taxea are paid
                                                    after suit but before service
                                                    of &&on,    anewer. or other
  D&r   Ma.   Bartley;                              action in the auit.

             YOU rOqUeBt Urs 0pWon of thb office upon two queations
  which we shall rertate aad mawer in the order prerented.

               ‘QwrUo~     Ha 0~~6: Whexe the delinqucent tax at-
        torney lilem a Bait Xor tbrar against a taxpap      in which
        e0it no c&at&a k La&        or service oi citation is pro-
        cured, no answer la UI.ad, and ao further action is taken ,,
        by the MM attotaer,     and the detendantm therein subse-
        quently rrmit the uap&$ tax08 to the tax collector,      io
        the raid rttotriey  cutdUe& to lb   contractual  commission
        it the paymmtt by ths de8endants was made alter the con-
        traat between the county and the attorney had expired,
        but befoxe sLr men&# of the following year had paesed?

              *Question No. Twor Xn a&tit6 itutituted by the de-
        linquenttax aUo*ney rgaliut  delbqueat    taxpayer&    is the
        said aUor8ey entitld tobls  contractual    compensation
        where he airo we& IruWrnentsl    in UlIgg the defendant’s
        anewer wbicb claim8 the Ica pcu    statute of limitations?    ”

              Tbi4 of#lea ba# hereto&t    aurared  your first question
  in Opinion No. O-237 rber&    the follow&g queaflon was asked:

               “Qcurrttoa 4: DM$ the contractor     hre  the right
        to a 13 % commirsioa    on any recovery   In the sattlement
        af a tax suit abter Decembes   31, 19381”

                The foAXowing answer           wa# given:

                “Suit@ t&t are filed by ths kx attorney duting the
        contract per&$ and 8ettled by him within rix months af-
        ter the tertinut6oa   date are clsr;rly contemplated  by the
        contxect, and the provision referred    to above that pro-
        widei for payment to the attorney of 13% of the amount
        collected applterwithont que*tioa to theme cases.
                                                                                    .   _




Hon. Albert   C. Bartley,   Jr.,   Page 2 (V-1187)




             “Our awwer    to your fourth question is that the
      contractor,  the tax attorney, has the right to a 13% com-
      mission on a recovery     in the settlement  of a tax suit
      after December    31, 1938, provided the suit was filed by
      the tax attorney prior to December      31, 1938, during the
      term of the contract, and was settled within ‘six months
      of December    31, 1938,”


              In view of the ioregoing+we  agree with your conclusion
that the delinquent tax attorney in question is entitled to his con-
tractual commission.


              Your secoul question, at most, involves merely a ques-
tion of legal ethics.  It does not appear that there was any collusion
er fraud practiced between the txx attorney and the defendants in
the suits in which he’prepared    pleas of limitation on road district
and school district taxem. They were filed, by the taxpayers and not
by him, and certainly the attorney’s    conduct in this respect is not
such as to deprive him of the compensation      which’he would other-
wise be entitled to receive under his contra$.       .It ir not the policy
of the State to impose upon taxpayers ;unnecessary         expenses in con-
nection with the payment of their tax sGror to conceal from them
legal defenaea to the payment of the f’axes accorded by statute.


             Therefore, under the submitted          facts,   your’ second   &es-
tion is answered in the affirmative.                             *,


                              SUMMARY

             A tax attosney collecting delinquent taxeo under
      a contract made in accordance     with the, provisions   of
      Articles  7335 and 7335a, V.C.S.,   is entitled to the com-
      pensation provided in the contract on suits filed before
      the expiration of the contract where the taxes ale p&d
      within the six months provided ia the con&act after its
      expiration to conclude suits previously     filed, regardless
      of whether judgment is entered in the suits.

              b Che 6bsence of CQh SiOn lr fraud brtyeen the
      taxpaptr *all *    dect(hlMt  tur attorney, the mefe fact
      that the atmy      )reparem p1eau of. limi(aLia& 40 &hool
      dirtrict taxel m     toad dW.wPct t-0    far the dda(ut
_   -.-




          Hon. Albert   L. Bartley,   Jr.,   P,ag,e 3 (V-1187)



                taxpayers,   which are filed by them, does not affect the
                right of the attorney to his commission   on the other
                taxes collected.

                                                            Yours   very   truly,

                                                             PRICE: DANIEL
                                                            Attorney General


          APPROVED:                                         By   ?!.p      gw+J
                                                                 L.%.   Lollar
          W. V. Geppert                                             ARairtant
          Taxation Division

          Jesse P. Luton, IP.
          Reviewing ASSi6tant

          Charles D. Mathews
          First Assistant




          LPL/mwb